                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DR. ABDELHALEEM ASHQAR,                      )       CASE NO. 4:18CV1141
                                             )
                      Petitioner,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
CHRISTOPHER J. LaROSE, et al.,               )       MEMORANDUM OF OPINION
                                             )       AND ORDER
                      Respondents.           )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Magistrate Judge James R. Knepp’s Report and

Recommendation (Doc. 35) to Grant Respondents’ Motion to Dismiss Improper Respondents.

(Doc. 9). Objections to the Report and Recommendation were due by March 18, 2019.

Petitioner did not object to the Motion to Dismiss, nor has he filed an objection to the Report and

Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Petitioner has failed to timely file any such objections. Therefore, the Court must assume that

Petitioner is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge and GRANTS Respondents’ Motion to Dismiss Improper Defendants. Pursuant to

Federal Rule of Procedure 21, the Court dismisses Respondents Christopher J. LaRose, Michael

V. Bernacke, Thomas Homan, and Kirstjen M. Nielsen from the case.

       IT IS SO ORDERED.

                                    s/ Christopher A. Boyko
                                   CHRISTOPHER A. BOYKO
                                   United States District Judge

Dated: March 22, 2019




                                             -2-
